DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/1/2021 has been entered.
 	Claims 2, 11-17, 20, 27-34, 47, and 48 have been cancelled.  Claims 22-26 have been withdrawn.  Claims 49 is new.
Claim 49 is withdrawn because it is drawn to the nonelected species of swapped capsid. 
Claims 1, 3-10, 18, 19, 21, and 35-46 are under examination.

Double Patenting
2.		The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

3.	Claims 1, 3-10, 18, 19, 21, 35, 36, 38, 40, 42, 44, and 45 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3 and 7-18 of U.S Patent No. 11,077,156 (filed as Application No. 14/852,981), in view of each O’Shea et al. (WO 13/138505), Bradshaw et al. (J. Control. Rel., 2012, 164: 394-402), Card et al. (Cancer Gene Therapy, 2012, 1: 451-459), and Bett et al. (Virus Research, 1995, 39: 75-82), as evidenced by Doronin et al. (Virology, 2003, 305: 378-387).  
Although the claims at issue are not identical, they are not patentably distinct from each other because both clam sets encompass the same recombinant adenovirus.  The application claims do not recite a targeting ligand (such as a single domain dl309 to develop Ad5 mutants in the E1 region was routine in the prior art, as evidenced by Bett et al. (Abstract; p. 75, first paragraph).  Thus, modifying the application claims by using Ad5 dl309 to obtain the recited E1A-deleted adenovirus would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in an oncolytic adenoviral vector.  As evidenced by Doronin et al., dl309 is a deletion of E3-RID[Symbol font/0x61]/[Symbol font/0x62] and E3-17.7K (see p. 379, Table 1).  Thus, the instant claims and the application claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

The request that the obvious-type double patenting rejection set forth by the examiner be held in abeyance is acknowledged.  However, the rejection will be maintained until a terminal disclaimer is filed or claims are amended to obviate the rejections.




Although the claims at issue are not identical, they are not patentably distinct from each other because both clam sets encompass the same recombinant adenovirus.  The application claims do not recite a targeting ligand (such as a single domain antibody) fused to FKBP and a fiber fused to FRB or its T2098L mutant.  O’Shea et al. teach that, since many cancer cells do not express CAR, there is a need for adenoviral vectors capable of infecting tumor cells via receptors other than CAR.  O’Shea et al. achieve such by retargeting adenoviruses via using an adenoviral vector comprising a nucleic acid encoding a targeting ligand fused to FKBP and a fiber fused to FRB or its T2098L mutant, wherein the targeting ligand is a single domain antibody (Abstract; [0006]; [0011]; [0079]-[0080]; [0131]; [0146]; [0156], Table 1; [0157], Table 2).  Based on these teachings, one of skill in the art would have found obvious to modify the recombinant adenovirus recited in the application claims by including in its genome a nucleic acid encoding a single domain antibody targeting a tumor cells of interest fused to FKBP and a fiber fused to FRB (or the T2098L FRB mutant) to achieve the predictable result of obtaining an adenoviral vector capable of infecting the tumor cells of interest.  The application claims do not recite a modified hexon comprising the E451Q substitution nor do they recite a modified penton comprising a mutation in the RGD motif.  Bradshaw et al. teach that introducing the E451Q substitution in the hexon and dl309 to develop Ad5 mutants in the E1 region was routine in the prior art, as evidenced by Bett et al. (Abstract; p. 75, first paragraph).  Thus, modifying the application claims by using Ad5 dl309 to obtain the recited E1A-deleted adenovirus would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in an oncolytic adenoviral vector.  As evidenced by Doronin et al., dl309 is a deletion of E3-RID[Symbol font/0x61]/[Symbol font/0x62] and E3-17.7K (see p. 379, Table 1).  Thus, the instant claims and the application claims are obvious variants.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1, 3, 4, 8, 21, 35, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Fueyo et al. (PGPUB 2003/0138405), in view of both Gregory et al. (U.S. Patent No. 5,670,488) and O’Shea et al. (WO 13/138505).  
Fueyo et al. teach a composition comprising D24 (a recombinant Ad5) and pharmaceutically acceptable carrier, wherein D24 comprises a modified adenoviral E1A obtained by deleting the E1A CR2 region (i.e., [Symbol font/0x44]LXCXE) from Ad5, wherein D24 selectively replicates in Rb-defective tumor cells as opposed to normal cells which express functional Rb (claims 1 and 21) ([0013]; [0020]; [0023]; [0036]; [0039]; [0058]; [0063]; [0076]-[0077]; [0288]; [0338]; Fig. 2; Fig. 4).  Since it does not comprise other modifications, it follows that D24 has intact adenoviral E1 and E4 promoters (claim 1).  As evidenced by the instant specification, the limitation of replication to wild type levels claim 1) is inherent to D24 (see Fig. 7B and 8B, wherein Ad102 is the wild type and Ad189 is [Symbol font/0x44]LXCXE, see p. 62, lines 12-15 and p. 63, lines 16-18).
Fueyo et al. do not teach deleting E4orf6/7 (claim 1).  Gregory et al. teach that deleting E4orf6/7 prevents the adenovirus from replicating in non-dividing normal cells and thus, results in an adenovirus which is safer for gene therapy and with increased the cloning capacity (column 13, lines 5-46; Example 12).  Based on these teachings, one of skill in the art would have found obvious to modify the recombinant adenovirus of Fueyo et al. by deleting E4orf6/7 to achieve the predictable result of obtaining a safer adenoviral vector exhibiting selectivity for tumor cells.  By doing so, one of skill in the art would have obtained a modified adenovirus with deleted LXCXE and E4orf6/7 and exhibiting the properties recited in claim 1.  
Fueyo et al. and Gregory et al. do not teach a fusion between the fiber and FRB (claims 1 and 44) nor do they teach a targeting ligand fused to FKBP (claim 3).  O’Shea et al. teach that, since many cancer cells do not express CAR, there is a need for adenoviral vectors capable of infecting tumor cells via receptors other than CAR.   O’Shea et al. achieve such by retargeting adenoviruses via using an adenoviral vector comprising a nucleic acid encoding a targeting ligand fused to FKBP (wherein the targeting ligand is a single domain antibody such as EGFRVHH; claim 4) and a fiber fused to FRB (Abstract; [0006]; [0011]; [0035]; [0079]-[0080]; [0120]; [0128]; [0130]-[0131]; [0146]; [0156], Table 1; [0157], Table 2).  Modifying D24 as taught by O’Shea et al. would have been obvious to one of skill in the art to achieve the predictable result of obtaining an adenovirus suitable to be targeted to the cell of interest.  With respect to the limitation of T2098L FRB mutant (claims 1, 8, and 35), since O’Shea et al. teach 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

7.	Claims 1, 3, 4, 6-8, 21, 35, 38, 39, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Fueyo et al. taken with both Gregory et al. and O’Shea et al., in further view of Alba et al. (Blood, 2009, 114: 965-971; of record).  
The teachings of Fueyo et al., Gregory et al., and O’Shea et al. are applied as above for claims 1, 3, 4, 8, 21, 35, and 44.  Fueyo et al., Gregory et al., and O’Shea et al. do not teach a hexon comprising the E451Q substitution (claims 6, 7, and 38).  Alba et al. teach that introducing the E451Q substitution in the hexon attenuates the undesired liver uptake (Abstract; p. 967, column 1, last paragraph; p. 969, paragraph bridging columns 1 and 2; p. 970, Fig. 7 and column 2, last paragraph).  Based on these teachings, one of skill in the art would have found obvious to modify the teachings of Fueyo et al., Gregory et al., and O’Shea et al. by introducing the E451Q substitution within the hexon with the reasonable expectation that doing so would result in an improved therapeutic adenoviral vector.  By doing so, one of skill in the art would have obtained a modified adenovirus with deleted LXCXE, deleted E4orf6/7, comprising the fiber fused to T2098L FRB, and the E451Q substitution within the hexon, i.e., the same modifications found in the adenoviral vector set forth by SEQ ID NO: 31 (claim 39) (see 
Furthermore, a comparison between Example 1 in O’Shea et al. and Example 1 in the instant specification revealed that Ad-122 taught by O’Shea et al. and the instant vector have the same vector backbone as in SEQ ID NO: 31.  Absent evidence of unexpected results, using this backbone to arrive at SEQ ID NO: 31 would have been obvious to one of skill in the art to achieve the predictable result of obtaining an efficient therapeutic adenoviral vector.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

8.	Claims 1, 3-8, 21, 35-41, and 44-46 are rejected under 35 U.S.C. 103 as being unpatentable over Fueyo et al. taken with each Gregory et al., O’Shea et al., and Alba et al., in further view of Bett et al. (Virus Research. 1995, 39: 75-82; of record), as evidenced by Doronin et al. (Virology, 2003, 305: 378-387; of record).
The teachings of Fueyo et al., Gregory et al., O’Shea et al., and Alba et al. are applied as above for claims 1, 3, 4, 6-8, 21, 35, 38, 44, and 46.  Fueyo et al., Gregory et al., O’Shea et al., and Alba et al. do not teach a deletion of E3-RID[Symbol font/0x61]/[Symbol font/0x62] and E3-14.7K (claims 5, 36, 40, and 45).  Bett et al. teach that Ad5 dl309, which lacks E3 10K, 14K, dl309 to develop D24 would have been obvious to one of skill in the art with the reasonable expectation that doing so would result in an effective oncolytic adenovirus.  As evidenced by Doronin et al., E3 10K, 14K, and 14.4K are E3 RID[Symbol font/0x61], RID[Symbol font/0x62] and E3-14.7K, respectively (see p. 379, Table 1).
While the adenoviral vector taught by the cited prior art and the adenoviral vectors set forth by SEQ ID NOs: 25, 26, and 30 (claims 37, 41, and 46) may not have identical backbones, it is noted that there is no evidence on the record that using the instant vector backbone results in a construct exhibiting an unexpected property.  The essential components (i.e., deleted LXCXE, deleted E4orf6/7, deleted E3-RID[Symbol font/0x61]/[Symbol font/0x62] and E3-17.7K and comprising EGFRVHH fused to FKBP and a fiber fused to either mutated FRB or FRB) and an adenoviral vector comprising all these essential elements are taught by the combined cited prior art.  The backbone is not significant if it does not provide a novel feature.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

9.	Claims 1, 3-8, 18, 19, 21, and 35-46 are rejected under 35 U.S.C. 103 as being unpatentable over Fueyo et al. taken with each Gregory et al., O’Shea et al., and Alba et al., and Bett et al. as evidenced by Doronin et al., in further view of Bradshaw et al. (J. Control. Rel., 2012, 164: 394-402; of record).   
claims 18, 19, and 42).  Bradshaw et al. teach that introducing the E451Q substitution in the hexon and mutating the penton RGD motif to RGE attenuate the undesired liver uptake and proinflammatory responses to therapeutic adenoviral vectors (Abstract; p. 395, paragraph bridging columns 1 and 2 and Fig. 1; p. 401, column 1, last paragraph).  Based on these teachings, one of skill in the art would have found obvious to modify the adenovirus of Fueyo et al., Gregory et al., and O’Shea et al. by further mutating the penton RGD motif with the reasonable expectation that doing so would result in an improved therapeutic adenoviral vector.  By doing so, one of skill in the art would have obtained a modified adenovirus with deleted LXCXE, deleted E4orf6/7, deleted E3-RID[Symbol font/0x61]/[Symbol font/0x62] and E3-17.7K and comprising EGFRVHH fused to FKBP, a fiber fused to mutated FRB, the E451Q substitution in the hexon, and penton RGD mutated to RGE, i.e., an adenoviral vector comprising the same modifications found in the adenoviral vector set forth by SEQ ID NO: 86 (claim 43) (see Table 5 on p. 73 of the instant specification).  While the adenoviral vector taught by the cited prior art and the adenoviral vector set forth by SEQ ID NO: 86 may not have identical backbones, it is noted that there is no evidence on the record that using the instant vector backbone results in a construct exhibiting an unexpected property.  The essential components (i.e., deleted LXCXE, deleted E4orf6/7, deleted E3-RID[Symbol font/0x61]/[Symbol font/0x62] and E3-17.7K and comprising EGFRVHH fused to FKBP, a fiber fused to mutated FRB, the E451Q substitution in the hexon, and penton RGD mutated to RGE) and an adenoviral vector 
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

10.	Claims 1, 3, 4, 8-10, 21, 35, and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Fueyo et al. taken with both Gregory et al. and O’Shea et al., in further view of Card et al. (Cancer Gene Therapy, 2012, 1: 451-459; of record).
The teachings of Fueyo et al., Gregory et al., and O’Shea et al. are applied as above for claims 1, 3, 4, 8, 21, 35, and 44.  Fueyo et al., Gregory et al., and O’Shea et al. do not teach binding sites for miR-122 (claim 9 and 10).  Card et al. teach that incorporating miRT elements against miR-122 selectively reduce adenoviral expression in the liver and improves tumor specificity (Abstract).  Based on these teachings, one of skill in the art would have found obvious to modify the teachings of Fueyo et al., Gregory et al., and O’Shea et al. by incorporating miRT elements against miR-122 with the reasonable expectation that doing so would result in an improved therapeutic adenoviral vector.
Thus, the claimed invention was prima facie obvious at the time of its effective filing date.

Response to Arguments
11.	 The applicant argued that the claimed adenovirus exhibits superior/unexpected properties.  The applicant argues that, as evidenced by Fig. 4, the claimed adenovirus 
However, there is no evidence that the claimed adenovirus provides for more than was expected from the teachings in the prior art.  Fueyo’s D24 exhibits an increase in replication of more than 160-fold in the U-251 MG tumor cells and of about 150-fold in the D-54 MG tumor cells as compared to the normal cells (see Fig. 4; [0039]; [0296]; [0324]; see also Fig. 4 in Fueyo, Oncogene, 2000, 19: 2-12).  Since Gregory teaches that deleting E4orf6/7 prevents the adenovirus from replicating in non-dividing normal cells, one of skill in the art would have reasonably expected that modifying D24 by deleting E4orf6/7 would further increase its selectivity for tumor cells as compared to the normal cells.
With respect to Fig. 4, the normal cells (SAEC) were infected at an MOI of 10, while the A549 tumor cells were infected at a higher MOI of 30; the comparison should be made with cells infected by using the same MOI.  Furthermore, the data in the specification indicates that the results in Fig. 4 are not extrapolatable to other cells.  For example, while Fig. 4A shows that the double mutant replicates at lower levels compared to the [Symbol font/0x44]LXCXE mutant in SAEC, Fig. 6B and 9B show that both replicate at the same levels in normal human astrocytes and fibroblasts.  While Fig. 4A shows a replicative difference between the double mutant and the [Symbol font/0x44]LXCXE mutant in the A549 tumor cells, there is no difference in the U87/U118 tumor cells as demonstrated by Fig. 7B and 8B.  While Fig. 4B indicates synergy between the two mutations in A549 tumor cells, Fig. 7B and 8B show lack of synergy in the U87/U118 tumor cells.


12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Fueyo (Oncogene, 2000, 19: 2-12) was cited in response to the argument od unexpected results.  Specifically, the reference provides evidence that the D24 adenovirus taught by the primary reference exhibits the same properties as the claimed adenovirus.

13.	No claim is allowed.  No claim is free of prior art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILEANA POPA whose telephone number is (571)272-5546. The examiner can normally be reached 8:00 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/ILEANA POPA/Primary Examiner, Art Unit 1633